                            UNITED STATES DISTRICT COURT

                              DISTRICT OF SOUTH DAKOTA


                                   SOUTHERN DIVISION




COLLIN PETER FRANZKY,                                           4;2I-CV-040I3-RAL


                              Plaintiff,

               vs.                                     OPINION AND ORDER GRANTING
                                                      DEFENDANT'S MOTION TO DISMISS
SOUTH DAKOTA HUMAN SERVICES
 CENTER,JEREMY JOHNSON
 ADMINISTRATOR,

                              Defendant.



       Plaintiff CoIIin Peter Franzky filed a pro se civil rights lawsuit under 42 U.S.C. § 1983.

Doc. 1. The defendant South Dakota Human Services Center(SDHSC) moves.to dismiss under

Federal Rules ofCivil Procedure 12(b)(1) and (6). Doc. 8. Franzky opposes the motion. Doc. 15.

1.   Factual Allegations of Franzky's Complaint

     ,Franzky's allegations arise out of his stay at the SDHSC,the state hospital for individuals

with mental illness, between January 24, 2019, and July 28, 2020. Doc. 1 at 8. Franzky claims

that he was sent to SDHSC by court order. Doc. 1 at 7. When Franzky arrived at SDHSC,he was

diagnosed by Dr. Francis Koss as having Schizoaffective Disorder. Doc. 1 at 8. He claims this

diagnosis was impossible due to the inadequate knowledge of his medical history and lack of

evaluation process. Doc. I at 8. This was one ofthe five diagnoses given to Franzky. Doc. 1 at

8.
        During his time at the SDHSC,Franzky claims that the doctors should have considered his

 interactions with law enforcement and that he was denied "access to [his] physician that could

 have enlightened the situation." Doc. 1 at 10. The treatment team allegedly forced Franzky to

take medication "to the point of incontinence during drug-induced prescribed sleep time." Doc. 1

 at 8. Franzky was allegedly denied access to his medical records, psychological evaluations, and

 complaints filed by law enforcement. Doc. 1 at 8. Fie asserts that SDHSC's attorney received a

 court order, without his consultation or involvement, to force Franzky to comply with the

 prescribed treatment. Doc. 1 at 9. Franzky never agreed to taking the medication, and restraints

 had to be used to force him to comply. Doc. 1 at 9. He filed numerous grievances about the issues
                                                  )             '
 and claims they were not acknowledged. Doc. 1 at 9. Dr. Ramesh Somepalli, the doctor who

 ordered restraints, recommended forced medication allegedly without consulting Franzky. Doc. 1

 at 10. Franzky claims that multiple staff members disagreed with the forced medication and

 diagnoses. Doc. 1 at 11. After Franzky was discharged from the SDHSC, his medical records

> were disclosed to the Codington County Detention Center without his consent. Doc. 1 at 10.

        Franzky asserts that he was denied access to the courts while he was involuntarily held at

 SDHSC. Doc. 1 at 11-12. He seeks around $450,000 in monetary damages,"an opportunity to

 consult [with] SDHSC about their services," and to hold SDHSC' accountable for the alleged

 violations. Doc. 1 at 13, 15. He asserts that his "privilege of habeas corpus" and due process

 rights have been violated. Doc. 1 at 14. He also raises violations ofthe South Dakota Constitution

 and multiple state statutes. Doc. 1 at 14.




'Although Franzky listed numerous individuals in his alleged facts, he only named and served the
SDHSC. Even liberally construing Franzky's allegations, this Court cannot deem individuals
 merely mentioned in the alleged facts as named defendants.
                                                 2
       11.   Discussion


       A. Screening and Dismissal Standards

       The SDHSC moves for dismissal under Federal Rules of Civil Procedure 12(b)(1) and (6).

Doc. 8. On a motion to dismiss under Rule 12(b)(6), courts must accept a plaintiffs factual

allegations as true and construe all inferences in the plaintiffs favor, but need not accept a

plaintiffs legal conclusions. Retro Television Network. Inc. v. Luken Commc'ns.LLC.696 F.3d

766,768-69(8th Cir. 2012). To survive a motion to dismiss for failure to state a claim, a complaint

must contain "a short and plain statement ofthe claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a)(2). Although detailed factual allegations are unnecessary, the plaintiff must

plead enough facts to "state a claim to relief that is plausible on its face." Ashcroft v. Iqbal. 556

U.S. 662, 678 (2009)(quoting Bell Atlantic Corp. v. Twomblv. 550 U.S. 544, 570 (2007)). A

claim is plausible on its face "when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged," Iqbal. 556

U.S. at 678, "even if it strikes a savvy judge that actual proof of those facts is improbable, and

'that a recovery is very remote and unlikely,'" Twomblv. 550 U.S. at 556 (quoting Scheuer v.

Rhodes. 416 U.S. 232,236(1974)). Still, "conclusory statements" and "naked assertion[s] devoid

of further factual enhancement" do not satisfy the plausibility standard. Iqbal. 556 U.S. at 678

(alteration in original)(citation and internal marks omitted).

       The Eighth Circuit requires district courts to construe pro se complaints liberally. Stone v.

Harrv. 364 F.3d 912, 914 (8th Cir. 2004). This means "that if the essence of an allegation is

discernible, even though it is not pleaded with legal nicety, then the district court should construe

the complaint in a way that permits the layperson's claim to be considered within the proper legal

framework." Id. at 915. Importantly, however, this rule of liberal construction does not excuse a
pro se plaintifffrom alleging enough facts to support his claims. Id at 914. That is, even though

a plaintiff is proceeding pro se, the district court will not "assume facts that are not alleged,just

because an additional factual allegation would have formed a stronger complaint." Id. at 915.

         On a motion to dismiss under Rule 12(b)(1), the standard of review depends on whether

the defendant is making a facial attack or factual attack on subject matter jurisdiction. Stallev v.

Catholic Health Initiatives. 509 F.3d 517, 520-21 (8th Cir. 2007). Where the defendant makes a

facial attack to challenge whether the facts alleged in the complaint establish subject matter

jurisdiction under Rule 12(b)(1), as the SDHSC does here, the plaintiff is afforded similar

safeguards as in a Rule 12(b)(6) motion. Osborn v. United States. 918 F.2d 724,729 n.6 (8th Cir.

1990).

         B. Analysis                    r

         Franzky asserts subject matterjurisdiction under 28 U.S.C. § 1331;42U.S.C. § 1983. Doc.
                                   c

1 at 3. The defendant is the SDHSC,the state hospital for individuals with mental illnesses. Doc.

1 at 2. The SDHSC is under the direction and control ofthe State of South Dakota's Department

of Social Services (DSS). SDCL § 27A-4-1. The Eleventh Amendment bars suit against a state

and its agencies, as opposed to a state official, regardless of whether money damages or injunctive

relief is sought. Puerto Rico Aqueduct & Sewer Auth. v. Metcalf& Eddv. Inc.(1993).

         In determining whether an entity is entitled to Eleventh Amendment immunity, the court

examines powers created by state law,the degree ofautonomy and control, and whether it is funded

by the state treasury. Greenwood v. Ross. 778 F.2d 448,453(8th Cir. 1985). The DSS was created

by and exists under state statute. ^SDCL § 1-36-1. The Supreme Court has explained that

Congress, in passing 42 U.S.C. § 1983, did not abrogate states' Eleventh Amendment immunity

from suit in federal court. Will v. Mich. Dept. of State Police. 491 U.S. 58, 65 (1989)(citations
omitted). "Eleventh Amendment immunity extends to states and arms of the state." Thomas v.

St. Louis Bd. of Police rnmmVs. 447 F.3d 1082, 1084 (8th Cir. 2006)(cleaned up and citation

omitted). The SDHSC is an agency ofthe DSS and considered an arm ofthe State ofSouth Dakota.

Because Franzky's claims against SDHSC are barred by the Eleventh Amendment,his claims fails

to "state a claim upon which reliefcan be granted" under Federal Rules ofCivil Procedure 12(b)(1)

and (6). Thus,the SDHSC's motion to dismiss, Doc. 8, is granted.

       Therefore, it is hereby

       ORDERED that Defendant's motion to dismiss, Doc. 8, is granted.



       DATED July         ,2021.
                                                    BY THE COURT:



                                                    ROBERTO A.LANGE
                                                    CHIEF JUDGE
